DETAILED ACTION

Allowable Subject Matter

1. 	Claims 1-15 and 21-25 are allowed. 


Examiner’s Statement of Reasons for Allowance

2. 	The following is an Examiner’s statement of reasons for allowance: 

	The following claim limitations in claims 1, 17 and 19 would not have been obvious to a person of ordinary skill in the art at the time of the invention:

I. 	In accordance with the suggestion made in the 12/29/2021 interview, claim have been amended. The prior art made of record, to Desai et al. (US 2012/0209853 A1) in view of in view of Jain (Semantic Search Engine using Joomla Framework with Modified tf-idf and TRApriori Algorithm), international Journal of Computer Applications (0975 — 8887) Volume 52- No.16, August 2012. Pages 17-23., Yogendra Kumar Jain) and further in view of Davies (EP 06251870 A)., et al., neither anticipates nor renders obvious “…..identifying a query vector that includes the matched token that shares the same neighboring tokens both in the informal correspondence and in the knowledge base.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217- 9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154      


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154